Without expressing an opinion on any of the other questions presented by this record, I am of the opinion that the decree of the court below should be reversed for the reason that the appellant Johnson met the condition of this bond when he remained within the jurisdiction of the court below until the final decree herein was rendered, thereby making himself "amenable to all orders and process of said court during the pendency of said suit." When the final decree herein was rendered, the suit was no longer pending within the meaning of the bond. The court below had the power in rendering this *Page 592 
final decree to require a bond from Johnson for the payment of the alimony awarded the appellee, but that power unexercised did not continue in force the obligation of the bond sued on.